HLED
                                                                                         COURT OF APPEALS
                                                                                                DIV[ S1M4 Ti

                                                                                       2014 MAY - 6       AM 8: 28
      IN THE COURT OF APPEALS OF THE STATE OF
                                                                                        Si                5   2    i0

                                                 DIVISION II                            BY
                                                                                                         TY
STATE OF WASHINGTON,                                                             No. 43472 -5 -II


                                       Respondent,


         v.

                                                                Consolidated with No. 43479 -2 -II, 43482 -2 -II
SPENCER LAWRENCE OBERG,                                                               And


                                       Appellant,
                                                                                 No. 44900 -5 -II
In re Personal Restraint Petition of


                                                                         UNPUBLISHED OPINION
          SPENCER LAWRENCE OBERG,


                                       Petitioner.


         HUNT, J. —          Spencer Lawrence Oberg appeals his sentences and a community custody

condition requiring him to undergo drug and alcohol evaluation and treatment related to three

guilty   plea convictions.       He argues that ( 1) the Pierce County Superior Court failed to make the

statutorily required finding that a chemical dependency contributed to his offenses and there was

no evidence that alcohol was a factor in the current offenses, prerequisites for the drug and

alcohol related community custody condition of his sentences; and ( 2) his total sentence for his

third degree      assault conviction exceeds         the   60 -month statutory   maximum     for that   offense.   In a


pro se   Statement      of   Additional Grounds for Review' ( SAG),          Oberg asserts that ( 1) the superior

court    erred    in   imposing    a   consecutive     sentence,    in violation of a global plea agreement




1
    RAP 10. 10.
No. 43472 -5 -II (consolidated with Nos. 43479 -2 -II, 43482 -2 -II and 44900 -5 -II)


encompassing both. Pierce            County' s   and    King County' s   charges; (   2) the State breached this


agreement by failing to advise the superior court that it was bound by the global plea agreement,

suggesting that his King County convictions for charges that were part of the global plea
                           2
agreement were " separate "          offenses, failing to list the King County convictions as " other current
          3
offenses "      on the plea statements and the judgment and sentences, and misrepresenting the jail -

time   credit   to   which   Oberg   was entitled under     the global plea agreement; (    3) the superior court


erred in not awarding him full crediffor his time served; and ( 4) his plea statements incorrectly
                                                                                                      4
stated   that   he   was   ineligible for   a   Drug    Offender   Sentencing   Alternative ( DOSA)       sentence.




Finally, in     a personal    restraint petition (     PRP), which we consolidated with this direct appeal,


Oberg essentially repeats the claims he makes in his SAG.

         The State concedes that Oberg' s third degree assault sentence exceeds the statutory

maximum for that offense and that remand for resentencing on this conviction is required; we

accept this partial concession. Because the record contains no evidence that alcohol was a factor


in Oberg' s convictions, we also hold that the superior court erred in imposing alcohol related

community custody            conditions.    Accordingly; we remand to the- superior court- to resentence

Oberg on the third degree assault conviction and to strike the alcohol related community custody

conditions in the judgments and sentences for cause numbers 10 -1- 03778 -2 and 11 - 1- 02533 -2.




2SAGat2.

3 SAG at 2.

4
    RCW 9. 94A.660( 1).




                                                             2
No. 43472 -5 -II (consolidated with Nos. 43479 -2 -II, 43482 -2 -II and 44900 -5 -II)



We otherwise affirm Oberg' s sentences and his drug -related community custody condition. And

we deny his personal restraint petition.

                                                          FACTS


                          I. PIERCE COUNTY AND KING COUNTY PLEA AGREEMENTS


         In September 2010, the Pierce County prosecutor charged Spencer Lawrence Oberg with

unlawful       possession    of   a   controlled      substance (    methadone)     and    unlawful   possession        of   a



controlled substance ( oxycodone) under                Pierce   County      cause number    10 -1- 03778 -2.    In January

2011, the Pierce County prosecutor charged Oberg with residential burglary and third degree

malicious mischief under cause number                   11 - 1- 00523 -4.    And in June 2011, the Pierce County

prosecutor charged Oberg with obtaining or attempting to obtain a controlled substance

 oxycodone)       by fraud, deceit,           or   misrepresentation;        unlawful   possession     of   a   controlled



substance ( oxycodone);           third degree assault of a law enforcement officer; and possession of


anther' s identification under cause number 11 - 1- 02533 -2. During this same time period, Oberg

committed a series of offenses in King County, which resulted in several additional charges

under two separate King County cause numbers ( 11 =1- 06655 = and 11 - 1- 06585 -1):
                                                            6

         Oberg     entered   into     several plea    agreements to        resolve all charges   in both    counties.    On


November 15, 2011,           Oberg agreed to enter Alford Newtons pleas to the following amended
                                                          /

Pierce County charges and the State agreed to recommend the following sentences:

          1)       residential    burglary -       84 months ( cause number 11 - 1- 00523 -4);



s
    North Carolina    v.   Alford, 400 U.S. 25, 91 S. Ct. 160, 27 L. Ed. 2d 162 ( 1970) (              a defendant may
plead   guilty    while    disputing    the   facts   alleged   by   the   prosecution);   State v. Newton, 87 Wash. 2d
363, 552 P.2d 682 ( 1976).




                                                                3
No. 43472 -5 -II (consolidated with Nos. 43479 -2 -II, 43482 -2 -II and 44900 -5 -II)


           2)         obtaining or attempting to obtain a controlled substance by fraud, deceit, or
                      misrepresentation -         24    months,     and       third   degree      assault -   51   months (     cause

                      number     11 - 1- 02533 -2);     and



           3)         second   degree    identity      theft-   57 months, and unlawful possession of a controlled
                      substance ( oxycodone) -            24 months ( cause number 10 -1- 03778 -2).


        The State further           agreed       to   recommend       that ( 1)   these sentences run concurrently with

each other and with        the    King County          sentences; (     2) Oberg receive credit for time served; and ( 3)

the superior court impose " drug /alcohol treatment per [ community corrections officer] CCO" for

cause   numbers         10 -1- 03778 -2      and       11 - 1- 02533 -2.       Clerk' s    Papers ( CP)       at   39,    98.   Each


 Statement       of   Defendant     on   Plea    of   Guilty"   advised       Oberg, " The judge does not have to follow

anyone' s       recommendation         as   to    sentence."      CP     at   39, 98 (     emphasis    omitted).         Each of the


attached offender score stipulations listed the King County offenses as " convictions" rather than

 other current offenses."           CP at 16, 46, 107.


                                            II. GUILTY PLEAS AND SENTENCING


        On November 15, 2011,                     Oberg pled guilty to the amended Pierce County charges.

Oberg' s counsel advised the superior court that the pleas were all AlfordlNewton pleas and that

they represented a " global resolution" that also included the two King County cases noted in the

Oberg' s    guilty    plea statements.       Report      of   Proceedings ( RP)       at   3.   The State also told the superior


court that " Mr. Oberg has already pled guilty and been sentenced on two separate felony cause




                                                                    4
No. 43472 -5 -II (consolidated with Nos. 43479 -2 -II, 43482 -2 -II and 44900 -5 -II)


numbers     up in   King County. "6 RP at 4.

          The superior court then engaged in an extensive colloquy, during which Oberg confirmed

that he had reviewed the Statements of Defendant on Plea of Guilty with his counsel, that he had

read    the documents himself,       and   that he had     no questions about       these documents.        The superior


court then reviewed with Oberg each of the charges under each cause number, the standard

sentencing ranges for each charge, and the State' s sentencing recommendations ( 1) to run the

Pierce County sentences concurrently with all other Pierce County sentences and with the

previously imposed          King County       sentences,        and (   2) that   Oberg " get a drug and alcohol

evaluation    and    treatment according to the community corrections                    officer."     RP   at    8.    Oberg

acknowledged        that he    understood   the State' s    recommendations.        RP    at   8.   For each charge, the


superior court advised Oberg .that it was not bound by the State' s sentencing recommendations

and that it (the court) could impose consecutive sentences; Oberg also stated that he understood

this.    Oberg   then   pled   guilty to   each of   the   charges.     The superior court accepted his pleas and


proceeded to sentencing.

          During sentencing,       the State ( 1)    noted   Oberg' s numerous previous             offenses; (   2) advised


the superior court that Oberg had unsuccessfully participated in both the Pierce County Drug

Court Program        and a     DOSA   program       through the Department         of   Corrections; ( 3)    stated, "    Not




6 On November 4, 2011, the King County Superior Court sentenced Oberg to a total of 76
months of confinement for ( 1) two counts of forged prescriptions ( oxycodone) and one count of
unlawful possession of a controlled substance ( methamphetamine) under cause number 11 - 1-
06585- 1;    and (    2)   two   additional    counts      of   forged    prescriptions (      oxycodone),        one   count

possession of stolen firearm, and one count of second degree identity theft, under cause number
11 - 1- 06655 -6. The King County Superior ran all sentences concurrently and noted that these
sentences should also run concurrently with the Pierce County sentences.




                                                                5
No. 43472 -5 -II (consolidated with Nos. 43479 -2 -1I, 43482 -2 -II and 44900 -5 -II)



only is [ Oberg] young, but it is obvious that controlled substances have had a pretty significant

hold    on    him ";    and (    4)      recommended         a "   high     end,"    84 -month sentence based on Oberg' s

extensive         criminal     history     and "      that he was basically on a crime spree happening over two

different     counties."        RP    at    18, 19.     When the superior court asked what Oberg' s King County

sentences were, the State responded that King County had given Oberg 76 months.
                                                                                                                                         7; (
            Defense       counsel (        1)    presented    the "    agreed       recommendation              of     84    months"            2)


acknowledged           that    over      time, as the charges              had increased in            number, "[       i]t became really
                                                                                                8; (
apparent      in this   case    that     drug     addiction was      pushing this       thing "         3)   commented         that "[   e] very

                                                                  drugs9;

time [ Oberg]        got arrested"         he   was   carrying               and ( 4) stated:


                      What I'        m   asking the Court to impose,
                                                            don' t go beyond any sort of
            consecutive sentences, keep it at 84 months, the maximum concurrent as the
            global offer       thing. Anything the Court can do to make sure that Mr. Oberg gets
            some additional treatment, whatever resources are available for him to do that.


RP     at   25.     Oberg' s wife asked the superior court to allow Oberg to have treatment and to

sentence      him to 76        months,      like the    King County         court   had done, "        because of the drug problems

that he has."        RP   at   22.    Oberg similarly acknowledged his substance abuse issues.

            The superior        court commented             extensively       on    Oberg' s   young         age (   23),   criminal history

 24    or   25 felonies),       family          support,   drug    use (   including   failed     drug       court),    and the following

sentencing considerations:




7RPat20.
8
    RP at 23.


9RPat24.
No. 43472 -5 -II (consolidated with Nos. 43479 -2 -II, 43482 -2 -II and 44900 -5 -II)



                    I am also troubled by the sheer volume of the crimes here, and in this
          particular case what is an ongoing pattern of you being under the supervision of
          the court and being out committing crimes on multiple occasions, not only here in
          Pierce   County, but          also    in   King County. ...         Basically what I' m being asked to
          do is to wrap up what would be 12 felonies into one sentence, 76 months, which is
          about six months a felony, on top of somebody who has already maxed out, even
          before you consider those.


                 I understand the work that has gone into this by your attorney, by the
          prosecutors in Pierce County and King County. Some judge has to put the first
          number up, and apparently the judge in King County has with 76 months.     The

          second judge then has the option of going along with the concurrent sentence or
          doing a consecutive sentence. That' s my decision here today.

                    I guess the bottom line is I don' t think 76 months is enough for everything
          that   has   gone on     here.       What I' m going to do is on the cause number that ends in
          78 -2, Count I, the       range        is 43 to 57     months.      I' m going to impose 43    months.   I
          am     going to    run   that   consecutive         to the   King County    cause numbers.      The other
          counts, the other sentences, would be as recommended, to be concurrent, so the
          bottom line would be that it would be an additional 43 months for these five
          felonies that were committed here in Pierce County.

RP at 31 -33 ( emphasis added).


          The     superior      court    sentenced       Oberg      to ( 1)   84 months of confinement for residential


burglary; ( 2) 24 months for obtaining or attempting to obtain a controlled substance by fraud,

deceit,   or misrepresentation; (              3) 5 -
                                                    1   months   for third degree     assault; (   4) 43 months for second


degree    identity     theft;   and (   5) 24    months    for   unlawful possession of a controlled substance.        The


superior court ran the 43 -month sentence on the second degree identity theft consecutively to

Oberg' s 76 -month King County sentences; it ran the remaining sentences concurrently with each

other and with the King County sentences.

          In addition to the 51 -month sentence for third degree assault ( cause number 11- 1- 02533-

2),   the superior court imposed 12 months of community custody, noting that the total term of

confinement        for this      conviction          should   not   exceed     the 60 -month statutory    maximum.     The
No. 43472 -5 -II (consolidated with Nos. 43479 -2 -II, 43482 -2 -II and 44900 -5 -II)


superior   court   also   ordered       Oberg    to    submit   to "       Drug /Alcohol evaluation and treatment per

CCO" under cause numbers 10 -1- 03778 -2 ( second degree identity theft and unlawful possession

of a controlled substance ( oxycodone))                 and 11 - 1- 02533 -2 ( obtaining or attempting to obtain a

controlled substance       by fraud,      deceit      or misrepresentation;             and     third degree   assault), and gave



him 8 days credit for time served under each cause number. CP at 60, 116.


          Oberg appeals his consecutive sentences for second degree identity theft, his third degree

assault    sentence,      the    drug     and    alcohol     evaluation                and    treatment   community      custody


requirements, and the credit he received for time served.


                                                         ANALYSIS


                                I. SENTENCE IN EXCESS OF STATUTORY MAXIMUM


          Oberg argues that the superior court erred when it sentenced him to 51 months plus 12

months of community custody for third degree assault because the total sentence exceeded the

60 -month statutory maximum for this offense and the court' s notation limiting his total

confinement     to 60     months was not sufficient             to       cure   this   error.    The State concedes that under


our Supreme Court' s decision in State v.. Boyd, 1-74 Wn.2d 470, 472 -
                                                                     73, 275 P.3d 321 ( 2012), -

                          10
this " Brooks   notation "        no    longer   operates    to      ensure      the    sentence' s   validity.   We agree with




to
   A " Brooks notation" is a hand -
                                  written addition to the judgment and sentence stating that the
total combined term of confinement and community custody actually served may not exceed the
statutory maximum. In re Pers. Restraint ofBrooks, 166 Wash. 2d 664, 674, 211 P.3d 1023 ( 2009),
superseded by Boyd, 174 Wash. 2d at 472 -73.




                                                                     8
No. 43472 -5 -II (consolidated with Nos. 43479 -2 -II, 43482 -2 -II and 44900 -5 -II)


                                                                                          11
Oberg,     accept    the State'       s concession, and remand        for resentencing.


                                            II. COMMUNITY CUSTODY CONDITIONS


           Oberg further argues that the superior court erred by requiring him to undergo drug and

alcohol evaluations and treatment as a community custody condition related to his convictions

under      cause    numbers          10 -1- 03778 -2 (   second degree identity theft and unlawful possession of

oxycodone) and 11 - 1- 02533 -2 ( obtaining or attempting to obtain a controlled substance by fraud,

deceit, or misrepresentation and third degree assault) because the superior court failed to make


an    express      finding,         under   RCW 9. 94A. 607( 1),        that he had a chemical dependency that

contributed       to these      offenses.   12 The State counters that ( 1) a finding that drug use contributed to
                                                                                               13; (
Oberg' s    crimes " was            implicit in the   court' s statements   to defendant "             2) the plain language of


RCW 9. 94A.607( 1) does not require the court to use any specific language; thus ( 3) the court' s




11 The superior court' s total sentence of 63 months for Oberg' s third degree assault conviction
exceeded the 60 -month statutory maximum by 3 months. RCW 9A.20. 021; RCW 9A.36. 031( 2).
Applying Boyd here, the sentencing court must reduce the term of community custody so that the
confinement combined with the community custody term does not exceed the statutory
maximum. Boyd, 174 Wash. 2d at 472.


12 The superior court did not impose community custody under the remaining cause number.
13
     Br.   of   Resp' t   at   5.    We agree with the State that Oberg misinterprets our decision in State v.
Jones, 118 Wn.  App.                 199, 204, 76 P.3d 258 ( 2003), as requiring the superior court to make an
explicitfinding. In Jones, we addressed only whether the trial court had authority to order the
defendant to participate in mental health treatment and counseling, which involved statutory
procedures specific to mental health evaluation and treatment that do not apply here. Jones, 118
Wash. App. at 208, 209 ( citing former RCW 9. 94A. 505( 9) ( 2001)). Contrary to Oberg' s argument,
Jones does         not require        that the   superior court' s    findings be "   express ";       nor does it discredit the
factors on which we rely above to satisfy RCW 9. 94A.607( 1).




                                                                  9
No. 43472 -5 -II (consolidated with Nos. 43479 -2 -II, 43482 -2 -II and 44900 -5 -II)


                                                                                                   14
implicit     finding   is    sufficient   to   support     the community custody      condition.        We agree with the


State that the superior court' s findings were sufficient to support the drug evaluation and

treatment community custody                 condition      imposed   under   RCW 9. 94A. 607( 1).       But we agree with


Oberg that the superior court did not make findings sufficient to support the alcohol -
                                                                                      related

condition.




                                                    A. Standard of Review


         A defendant may challenge an illegal or erroneous sentence for the first time on appeal.

State   v.   Bahl, 164 Wash. 2d 739, 744, 193 P.3d 678 ( 2008); Jones, 118 Wn.                            App.   at   204.   We


review de novo whether the trial court had statutory authority to impose community custody

conditions.        State    v.   Armendariz, 160 Wash. 2d 106, 110, 156 P.3d 201 ( 2007). If the condition was


statutorily authorized, we review the imposition of crime -related prohibitions for abuse of

discretion.        Armendariz, 160 Wash. 2d at 110 ( citing State v. Ancira, 107 Wash. App. 650, 653, 27
P.3d 1246 ( 2001)).             We apply these standards separately to the drug and alcohol related

conditions imposed here.


                                           B. Drug Evaluation and /or Treatment

             RCW 9. 94A.607( 1) provides:


                    Where the court finds that the offender has a chemical dependency that
             has contributed to his or her offense, the court may, as a condition of the sentence
             and    subject        to   available    resources,    order     the   offender   to   participate      in
             rehabilitative programs or otherwise to perform affirmative conduct reasonably
             related to the circumstances of the crime for which the offender has been

14
     The State does          not    discuss the     drug   and alcohol related     conditions separately.       Nor does it
acknowledge that the superior court made an express written finding supporting drug evaluation
and treatment in cause number 11 - 1- 02533 -2' s judgment and sentence ( obtaining or attempting
to obtain a controlled substance by fraud, deceit, or misrepresentation and third degree assault).




                                                                  10
No. 43472 -5 -II (consolidated with Nos. 43479 -2 -II, 43482 -2 -II and 44900 -5 -II)



          convicted and reasonably necessary or beneficial to the offender and the
          community in rehabilitating the offender.

 Emphasis added.)


          Cause       number      11 - 1- 02533 -2' s judgment and sentence for Oberg' s obtaining or

attempting to obtain a controlled substance by fraud, deceit, or misrepresentation and third

degree assault convictions includes an express written finding supporting the drug evaluation and

treatment    condition: "        The court finds that the offender has a chemical dependency that has

contributed      to    the   offense( s)."      CP    at    51.    Thus,     the court clearly complied with RCW

9. 94A.607( 1) as to this cause number.

          In contrast, the judgment and sentence for cause number 10 -1- 03778 -2 ( second degree


identity theft and unlawful possession of oxycodone) contains no finding about whether Oberg

has   a chemical       dependency      that   contributed     to these   offenses.    Accordingly, we must determine

whether    the    superior court satisfied        this     finding   requirement some other        way.   Although RCW


9. 94A. 607( 1)       requires   the   superior court      to "   find" that Oberg had a chemical dependency that

contributed to his offenses, the State is correct that the statute does not specify what type of

                                         Here, ( 1)   Oberg                  to   having   a substance abuse problem; ( 2)
finding   the   court must make.                                  admitted




the parties and the court discussed at length how Oberg' s drug use contributed to his offenses;

 3) the record clearly establishes that the court found that Oberg had a chemical dependency and

that this chemical dependency was a, if not the, driving force behind his offenses; and ( 4) the

nature of the charges clearly reflect that drug use contributed to Oberg' s offenses because the

charges were all related          to   drug   offenses.     We hold that in this context it is clear that the superior


court made the required finding.




                                                                   11
No. 43472 -5 -II (consolidated with Nos. 43479 -2 -II, 43482 -2 -II and 44900 -5 -II)



            Accordingly, we affirm the community custody condition requiring Oberg to undergo

drug evaluations and treatment under cause numbers 11 - 1- 02533 -2 and 10 -1- 03778 -2.

                                       C. Alcohol Evaluation and /or Treatment


            Unlike the drug -related condition, nothing in the record suggests that the superior court

made      any findings    about whether       Oberg'    s alcohol use contributed   to his   offenses.   Nor is there


any independent         evidence       of such    a   relationship.   Because the record does not support the


alcohol evaluation and treatment condition, we remand to the superior court to strike this


alcohol -related portion of Oberg' s community custody conditions in cause numbers 10- 1- 03778-
                              15
2   and   11 - 1- 02533 -2.        See Jones, 118 Wash. App. at 207 -08.

                                              III. SAG AND PRP ISSUES


            Most   of   Oberg' s      PRP   repeats    the issues he    raises   in his SAG.     Therefore, unless


otherwise noted, we address these issues together.


                                                 A. Consecutive Sentence


            Oberg challenges his consecutive sentence under cause number 10 -1- 03778 -2. He asserts

that ( 1)    the superior court violated the global- plea- agreement by imposing the consecutive

sentence; (    2) the State breached the plea agreement by not reminding the court that it was bound

by the plea agreement and failing to state in his ( Oberg' s) criminal history that the King County



15 The State requests that we strike the superior court' s notation " Drug / lcohol eval. and follow
                                                                           A
up treatment recommended" under section 4.4 " OTHER" of the judgment and sentence in cause
number 11 - 1- 02533 -2, because the treatment recommendation does not relate to property held in
evidence.  Br. of Resp' t at 7 ( note 3) ( quoting CP at 54). Instead, as we discuss above, the
superior court need strike only the reference to alcohol in section 4.4, leaving the drug evaluation
and treatment recommendation intact.




                                                               12
No. 43472 -5 -II (consolidated with Nos. 43479 -2 -II, 43482 -2 -II and 44900 -5 -II)


convictions were other current offenses; and ( 3) if the superior court did not err, his guilty pleas

were not knowing, intelligent, and voluntary because he was advised that the superior court was

required to impose consecutive sentences under the global plea agreement. These assertions lack

merit.16

           Every document related to Oberg' s pleas clearly states that the State would recommend

concurrent sentences.       Nothing in the record shows otherwise. 17 Almost every plea document

states that the superior court was not bound by this agreed sentencing recommendation. And the

Superior Court' s plea colloquy with Oberg shows that concurrent sentencing was a mere

recommendation, which that the court was not required to follow.


           Similarly, the record does not support Oberg' s contention that the State breached the plea

agreement.       On the contrary, as agreed, the State clearly recommended that the superior court

impose      concurrent    sentences,     and the superior court understood that this was the State' s


recommendation.       Nor does the record supports Oberg' s assertion that he was not advised that

the   superior    court   could   ignore the State'         s   recommendation.   Again, ( 1)   all the relevant



documents that Oberg signed warned him that the sentencing court was notbound by the State' s

sentencing     recommendation; (         2)   the Pierce County Superior Court specifically advised him

during the plea colloquy that it was not bound by any part of the agreed recommendation,

16 Because we consider the documents Oberg attached to his PRP, we need not address his PRP
reply request for an order to produce certified records.
17
   In his PRP, Oberg specifically asserts that a September 2, 2011 King County memorandum
stated that the concurrent sentencing aspect of his plea agreement was not merely a sentencing
recommendation.     Oberg is incorrect: This memorandum expressly stated that the concurrent
sentencing aspect of the          plea   was    part   of   the " [ agreed sentencing   recommendation."   PRP
Attach. 1, Ex. A at 2.




                                                                13
No. 43472 -5 -I1 ( consolidated with Nos. 43479 -2 -1I, 43482 -2 -11 and 44900 -5 -I1)



including the concurrent sentence recommendation; and ( 3) Oberg assured the superior court that

he understood this.


                                        B. No Exceptional Sentence'


           Oberg also argues that the superior court erred by imposing the consecutive sentence

without    finding   any aggravating factors to    support an exceptional sentence.          We disagree.   The


Pierce County Superior Court ran the sentences for all of the Pierce County convictions ( entered

on   the   same   day)   concurrently, in      compliance    with   RCW 9. 94A.589( 1)(      a).   Because the


consecutive sentence was solely in relation to the King County convictions, which the King

County Superior Court had previously entered on a different day, the consecutive sentence was
                                                                                   18
not an exceptional one      that   required   aggravating factors for   support.        Accordingly, the Pierce

County Superior Court did not violate RCW 9. 94A.589( 1)( a).

                                         C. Credit for Time Served


           Oberg next challenges the superior court' s award of only eight days of jail time credit,

claiming that the plea agreement required the superior court to give him credit for all time served




18
  See, in contrast, In re Pers. Restraint ofFinstad, 177 Wash. 2d 501, 507 -08, 301 P.3d 450 ( 2013)
 RCW 9. 94A.589( 1)( a) requires sentencing court to impose concurrent sentences for convictions
entered or sentenced on the same day unless imposing exceptional sentence under RCW
9. 94A. 535).




                                                        14
No. 43472 -5 -I1 ( consolidated with Nos. 43479 -2 -I1, 43482 -2 -1I and 44900 -5 -11)


                                               19
since   his   arrest on   July     13, 2011.        This challenge also fails. As we have already explained, the

superior court was not bound by the plea agreement' s sentencing recommendation, and the

record shows that Oberg was aware of that fact.

         Nor does Oberg show that the superior court failed to comply with RCW 9. 94A.505( 6),

which provides: "         The sentencing court shall give the offender credit for all confinement time

served before the sentencing if that confinement was solely in regard to the offense for which the

offender      is   being sentenced." Under this statute, the Pierce County Superior Court had authority

to give Oberg credit for time he had served on only the Pierce County charges for which it was

sentencing him, not for time served in connection with other charges, including those in King

County.

                                                      D. DOSA ELIGIBILITY


          Finally, Oberg           argues   that his "    eligibility for DOSA is improperly stricken from the

Pierce   County       plea statements as        he is    eligible    for   a   DOSA sentencing          alternative."   SAG at 3.




19
     Oberg also asserts that the State breached the plea agreement by writing on the judgment and
sentence      that he   was   to   receive eight -     days   credit   for time      served.    But whether the State entered
this   notation on      the judgment        and sentence       is   outside    the   record    before   us.   Accordingly, we do
not address this assertion. State v. McFarland, 127 Wash. 2d 322, 335, 899 P.2d 1251 ( 1995).
          In its response to Oberg' s PRP, the State argues that the court erred in awarding Oberg
credit for eight days of time served when he received credit for the King County convictions and
was serving those sentences in the Pierce County jail pending the November 15 hearing.
Because a personal restraint petition is intended to allow a petitioner, and not the State, to seek
relief   from improper        restraint, see        RAP 16. 6( a), and the State does not raise this issue in a cross
appeal, we decline to address it.




                                                                     15
No. 43472 -5 -II (consolidated with Nos. 43479 -2 -II, 43482 -2 -II and 44900 -5 -II)

                                                                                                                        20
Whether    Oberg     could      qualify   for   a   DOSA     sentence   is   outside   the   record    before     us.




Accordingly, we need not address this assertion. McFarland, 127 Wash. 2d at 335.

        We remand for resentencing on the third degree assault conviction ( cause number 11 - 1-

02533- 2) and to strike the alcohol related community custody conditions related to the second

degree identity theft and unlawful possession of oxycodone convictions ( cause number 10 -1-

03778- 2) and to the obtaining or attempting to obtain a controlled substance by fraud, deceit, or

misrepresentation     and    third   degree     assault   convictions ( cause   number       11 - 1- 02533 -2).    We


otherwise affirm Oberg' s sentences, including his drug -related community custody condition;

and we deny his personal restraint petition.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2. 06. 040, it is so ordered.




We concur:




20 Moreover, because the State did not recommend and Oberg did not request a DOSA, his
DOSA eligibility is irrelevant.



                                                           16